UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA


         -v-
                                                             No. 18-cr-373 (RJS)
                                                                  ORDER
TYSHAWN BURGESS et al.,

                               Defendants.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT Defendant’s request for a virtual sentencing is

DENIED without prejudice. Although the Southern District of New York’s Fourth Amended

Standing Order related to Video Teleconferencing and Telephone Conferencing for Criminal

Proceedings, 20-mc-176 (Mar. 11, 2021) permits virtual felony sentencings, it does not require

or even encourage them. Moreover, before the Court may conduct a virtual sentencing, the

CARES Act requires the assigned judge to make “specific” findings “that the plea or sentencing

in that case cannot be further delayed without serious harm to the interests of justice.” CARES

ACT, PL 116-136, § 15002(b)(2)(A) (2020). Accordingly, If Defendant wishes to proceed

remotely at his June 16 sentencing, he may file a supplemental submission explaining why a

remote sentencing would be in the interest of justice.


SO ORDERED.

Dated:         June 2, 2021
               New York, New York

                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
